Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 1 of 19 PagelD 6

EXHIBIT
G ‘A’ 9
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 2 of 19 PagelD 7

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT, IN AND FOR
ORANGE COUNTY, FLORIDA

Case No.:

 

Division:

 

Dathan A. Griffin, MBA. ,
Petitioner,
and

EPIC GAMES, INC, et al. a Maryland corporation,
Respondent.

SUMMONS: PERSONAL SERVICE ON AN INDIVIDUAL
ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN
INDIVIDUO CITATION: L’ASSIGNATION PERSONAL SUR UN INDIVIDUEL

TO/PARA/A: Epic Games, Inc., et al. 620 Crossroads Blvd. Cary, NC 27518-0003.

IMPORTANT

A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to
file a written response to the attached compiaint/petition with the clerk of this circuit court, located at:
425 N. Orange Ave., Orlando, FL. 32801. A phone call will not protect you. Your written response,
including the case number given above and the names of the parties, must be filed if you want the Court

to hear your side of the case.

If you do not file your written response on time, you may lose the case, and your wages, money, and
property may be taken thereafter without further warning from the Court. There are other legal
requirements. You may want to call an attorney right away. If you do not know an attorney, you may call
an attorney referral service or a legal aid office (listed in the phone book).

if you choose to file a written response yourself, at the same time you file your written response to the
Court, you must also serve a copy of your written response on the party serving this summons at:

Dathan A. Griffin, MBA.

8548 Shady Glen Dr.
Orlando, Fl. 32819

Florida Family Law Rules of Procedure Form 12.910(a}, Summons: Personal Service on an Individual (03/17)
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 3 of 19 PagelD 8

If the party serving summons has designated email address(es) for service or is represented by an
attorney, you may designate email address(es) for service by or on you. Service must be in accordance
with Florida Rule of Judicial Administration 2.516.

Copies of all court documents in this case, including orders, are available at the Clerk of the Circuit
Court’s office. You may review these documents, upon request.

You must keep the Clerk of the Circuit Court’s office notified of your current address. (You may file
Designation of Current Mailing and Email Address, Florida Supreme Court Approved Family Law Form

12.915.) Future papers in this lawsuit will be mailed to the address on record at the clerk’s office.
WARNING: Rule 12.285, Florida Family Law Rules of Procedure, requires certain automatic disclosure

of documents and information. Failure to comply can result in sanctions, including dismissal or striking
of pleadings.

IMPORTANTE

Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Localizado
en: 425 N. Orange Ave., Orlando, FL. 32801. Una llamada telefonica no lo protegera. Si usted desea
que el tribunal considere su defensa, debe presentar su respuesta por escrito, incluyendo el numero del
caso y los nombres de las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder
el caso y podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso
del tribunal. Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
inmediatamente, Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que

aparecen en la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su respuesta ante el
tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la persona denominada
abajo.

Si usted elige presentar personalmente una respuesta por escrito, en el mismo momento que usted
presente su respuesta por escrito al Tribunal, usted debe enviar por correo o llevar una copia de su
respuesta por escrito ala parte entregando esta orden de comparencencia a:

Nombre y direccion de la parte que entrega la orden de comparencencia:

Dathan A. Griffin, JABA,
8548 Shady Glen Dr.
Orlando, FL. 32819

Copias de todos los documentos judiciales de este caso, incluyendo las ordenes, estan disponibles en la
oficina del Secretario de Juzgado del Circuito [Clerk of the Circuit Court's office]. Estos documentos

pueden ser revisados a su solicitud.

Usted debe de manener informada a la oficina del Secretario de Juzgado del Circuito de su direccion
actual. (Usted puede presentar el Formulario: Ley de Familia de la Florida 12.915, Florida Supreme

Court Approved Family Law Form 12.915, [Designation of Current Mailing and Email Address].) Los

Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (03/17)
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 4 of 19 PagelID 9

papelos que se presenten en el futuro en esta demanda judicial seran env ados por correo a la direccion
que este registrada en la oficina del Secretario.

ADVERTENCIA: Regla 12.285 (Rule 12.285), de las Reglas de Procedimiento de Ley de Familia de la
Florida [Florida Family Law Rules of Procedure], requiere cierta revelacion automatica de documentos
e informacion. El incumplimient, puede resultar en sanciones, incluyendo la desestimacion o anulacion
de los alegatos.

IMPORTANT

Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de la
date de l’assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce
tribunal. Qui se trouve a: 425 N. Orange Ave., Orlando, FL. 32801. Un simple coup de telephone est
insuffisant pour vous proteger; vous etes obliges de deposer votre reponse ecrite, avec mention du
numero de dossier ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende
votre cause. Si vous ne deposez pas votre reponse ecrite dans le delai requis, vous risquez de perdre la
cause ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
ulterieur du tribunal. tly a d'autres obligations juridiques et vous pouvez requerir les services immediats
d’un avocat. Si vous ne connaissez pas d’avocat, vous pourriez telephoner a un service de reference
d’avocats ou a un bureau d’assistance juridique (figurant a l'annuaire de telephones).

Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en meme temps
que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre reponse
ecrite a la partie qui vous depose cette citation.

Nom et adresse de la partie qui depose cette citation:

Dathan A. Griffin, MBA.
8548 Shady Glen Dr.

Orlando, FL. 32819

Les photocopies de tous les documents tribunals de cette cause, y compris des arrets, sont disponible
au bureau du greffier. Vous pouvez revue ces documents, sur demande.

lf faut aviser le greffier de votre adresse actuelle. (Vous pouvez deposer Florida Supreme Court
Approved Family Law Form 12.915, Designation of Current Mailing and Email Address.) Les documents
de l’avenir de ce proces seront envoyer a l’adresse que vous donnez au bureau du greffier.

ATTENTION: La regle 12.285, des regles de procedure du droit de la famille de la Floride exige que l’on
remette certains renseignements et certains documents a la partie adverse. Tout refus de les fournir
pourra donner lieu a des sanctions, y compris le rejet ou la suppression d’un ou de plusieurs actes de

procedure.
THE STATE OF FLORIDA

TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy of the complaint
in this lawsuit on the above-named person.

Florida Family Law Rules of Procedure Form 12.910(a}, Summons: Personal Service on an Individual (03/17)
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 5 of 19 PagelID 10

DATED:

 

CLERK OF THE CIRCUIT COURT (SEAL)

By:

 

Deputy Clerk

Florida Family Law Rules of Procedure Form 12.910(a}, Summons: Personal Service on an Individual (03/17)
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 6 of 19 PageID 11

Dathan A. Griffin, MBA.
V

EPIC GAMES, INC., et al., a Maryland corporation
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 7 of 19 PageID 12

Contents
Statement Of COMPLAIN... ce eeececsessecceceeseesesssassneavessnssasarevevasssuvscacesavssasavecereussavacvavassasevaseecivecsacatanss 2
Liability Senne e eee dene teen EEE OESCEU A SDAA SO FHET DEA AECEEEOEEACGEECd FLEE CEL SAEDSEUEERESENAFEsSE NEA aGaEAAa Eon aEEEA GAS cesdapensaesasenisesevesa 5
Relief SOUBNE ec ccesserenseseeeeessensscasaesseeessssescsessseesusessasavessescecstecsersecvevisucanseessassnecstavavecevsaresevevseaneanens 6
COMPENSALOLY DAMAGES oo. eee cece cccssesceessesenccesesesnsseosceusenenessenessaseassesevaesucsssssseseeqeseeseaysevecsatesqevstes 7
PUNHIVE DAMAGES ooo eceec cc ccecceecsenenevensescesnsensesssuscescsersessssvassssessesancsesseneceesesasacseesesseussauesscseceseeneuanersseneete 7
IJUNICHIVE DAMAGES os eeeecccccc cesses tsetesensecstseacscseaessseeevecevaesecaessaetesesasesesseserenssssasisisacesnassareeseeeneasecees 8
Declaratory DAMAGES ..cesseecccscisessevssenenesencensesssescseesssesessnessessucusesessecessaeanseauarsecesasscesareseeeaeseersestesenes 1i
athe. cc ccsce teres state ceneseceecensnecnseeceseeeeseceseaeenseeevaneessareiaeraneeseeesecresaseeeaceseacensdagceneaeceaseqeaeetanesaepeeseeses 12
Certificate Of SOrvice oo ccc cecsceessessenserneneesneveeenserseunestevsercevscesaenecnsvenassesnecaasnesuaenaccaesdeeneteesevenenersrescaeszea 13

Page 1of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 8 of 19 PageID 13

IN THE NINTH JUDICIAL CIRCUIT COURT, IN AND FOR
ORANGE COUNTY, FLORIDA

Dathan A. Griffin, MBA.. DIVISION:
Plaintiff

Vv, CASE NUMBER:

EPIC GAMES. INC., et al., a Maryland corporation,

Respondent.

Jurisdiction and Venue
This court has jurisdiction over the parties and this action pursuant to Florida Statutes

48.193(1)(a) & 501.171(1)(a).

Statement of Complaint

Epic Games, Inc. (hereinafter Epic Games or Epic Games, Inc.) is the developer
of Fortnite, a popular, online videogame with over 350 million active accounts. Plaintiff
was required to create an account in order to play online — this entails providing
personally identifiable information (Pll), as well as financial information intended for in-

game purchases, and a better gaming experience through customizations.

On March 8", 2021 — the Plaintiff, via Twitter, made Epic Games and

PlayerAuctions (a company that buys and sells online gaming profiles, including Fortnite

profiles — despite Epic Games, Inc. prohibiting the sale of Fortnite accounts) aware of

fraudulent activity by tagging them both in a public Tweet (Twitter communication) that

Page 2 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 9 of 19 PagelD 14

had taken place, as the Plaintiff incurred a $239 charge from PlayerAuctions with the

credit card information procured from the Plaintiff's Epic Games’ account.

On Tuesday, April 13th, 2021, the Plaintiff initiated an online conversation with
Epic Games’ support via the contact information provided on the Epic Games’ website
in regards to Plaintiff's account being hijacked by an unauthorized user. The Plaintiff is

the original, authorized user of the account using the email address

WinkingGentlemen@Gmail.com, and has used the online gamertag of BROWNLLAMMA
for over a decade; with TWGS-BROWNLAMMA (TWGS is an acronym for The Winking
Gentlemen's Society, an e-sports group) as the tag used only for the PC version of

Fortnite.

The Plaintiffs account was secured with a strong password — consisting of
uppercased and lowercased letters, numbers, and a special character — accepted and
recommended by Epic Games, in addition to the two-factor authentication (2FA)
security feature. Neither proved worthwhile as security measures against a data breach
of Epic Games, as the unauthorized individual who stole the account from the Plaintiff
was able to circumvent Epic Games’ two-factor authentication (2FA) feature, and

commandeer the Plaintiff's Fortnite account and its associated game data, along with

Pll and financial information.

Despite taking the security measures suggested by Epic Games, the Plaintiff's
information was compromised — credit and debit card information was stolen, as well as
the Plaintiffs identifiable information and Fortnite player account. Purchases the Plaintiff
made in the Epic Games’ store were no longer associated with the Plaintiff's email -

which establishes him as the original, authorized user ~ and despite proof of purchases

Page 3 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 10 of 19 PagelID 15

from Plaintiffs PlayStation console — which were considered sufficient per the Epic
Games’ guidelines — Plaintiff was told the information provided was insufficient to prove
he was the original, authorized user of the account in a subsequent response; with

added disregard for the Plaintiff's challenge of the breached account.

Via an email communication, Epic Games presented the Plaintiff with a recovery
guideline for which the stipulations were changed in a subsequent response; statement
requirement #7 of Epic Game’s recovery requirements specifically states one must
provide the “oldest available receipt” as a condition to prove one is the original,
authorized user of the account. After providing a screenshot of the oldest, available
receipt (dated June 26", 2020 — via Playstation™ Purchase history), the Plaintiff was
told by Boomkin Raz — and later, Wolf Raven & Star Gazer — acting in a fiduciary
capacity on behalf of Epic Games, Inc., that the information was now insufficient: as it
was not “the oldest one on the account’ — referring to the receipts provided by the

Plaintiff — and that the Plaintiff must now provide “a screenshot of the receipt from the
very first purchase that took place on this account...” - which would be under the

Plaintiffs inaccessible Epic Games’ account.

In doing so, the agents acting on behalf of Epic Games, Inc., violated N.C.G.S. §
75-1.1 with regards to ‘unfair or deceptive acts or practices in or affecting
commerce’ ~ further demonstrating Epic Games’ failure to adhere to the statutes in the

state, North Carolina, wherein the company’s headquarters is based. in Florida, this is a

violation of Florida Statute 501.204(1).

Page 4 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 11 of 19 PagelD 16

In response to start the recovery of the stolen, personal information; the
aggrieved plaintiff has replaced a debit card and a credit card that was previously stored
in an Epic Games’ account, changed email passwords, and requested a deletion of the
Epic Games account, as there is no longer confidence in Epic Games’ ability to properly

secure sensitive, consumer data.

Additionally, the Plaintiff alleges that Epic Games, Inc., violated Florida Statute
501.204(1): Unlawful acts and practices (Title XXXIIl REGULATION OF TRADE,

COMMERCE, INVESTMENTS, AND SOLICITATIONS: CONSUMER PROTECTION).
Liability

Epic Games’ gross negligence to fully disclose and mitigate the previously
exposed cyber vulnerability, and Epic Games’ refusal to address the Plaintiffs concerns
presented to them regarding these exact circumstances resulted in the plaintiff
becoming a victim of identity theft. Damages suffered included fraudulent charges on a
credit and a debit card, a compromised email account, and losing purchases made
inside Fortnite’s in-game shop, including the cost of each season's Battle Pass since
Chapter 1 - Season 7 (December 2018). Additionally, the mental anguish accompanied
by Epic Games’ negligence entails removing and replacing payment methods on

several other accounts, and extending contact to Capital One Bank US and Fairwinds

Credit Union.

Epic Games’ terms of service promised to safeguard consumers’ personal data
from unauthorized access. In 2018, Epic Games incurred a breach, which they did not

attempt to rectify until the following year. With nearly 350 million users, Epic Games,

Page 5 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 12 of 19 PagelD 17

Inc. is in a position to demonstrate integrity and best practices — with respect to large

volumes of sensitive, user data — but lacks the initiative to weigh in favor of integrity

over profitability.

In Krohm v. Epic Games (2019), it was noted that around November 2018,
Check Point, a cyber security firm, “alerted Epic Games to a vulnerability in Fortnite's
system which allowed unauthorized parties to access and extract Pll [personally
identifiable information], payment information, and other sensitive data associated with
Fortnite players’ accounts.” See ERIC KROHM, individually, and on behalf of others similarly

situated. Plaintiff, v. EPIC GAMES, INC., Defendant. 5:19-CV-173-BO, p.20-30, 34.

August 27", 2020, Vinny Troia, a data breach expert with Night Lion Security,
has reported that stolen Fortnite accounts can sell for thousands of dollars — making this

a known and ongoing issue, for which the Epic Games is fully aware, but does not
consider a priority.
Epic Games owes its users and stakeholders of both compromised and non-

compromised accounts a level of confidence and security that is to be assumed when

providing personally identifiable and financial information for online services consumed.

Relief Sought

A stronger verification process must exist to ensure accounts being transferred are
done so in good faith - by mutually agreeing parties, and that users are not victims of

fraudulent activity and monetary losses due to negligence at the fault of Epic Games,

Inc., et al.

Page 6 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 13 of 19 PagelID 18

Compensatory Damages

Plaintiff has incurred financial losses, due to all of his Epic Games’ account
purchases being transferred to a malicious, unauthorized account, and emotional
Strain due to having to cancel credit/debit cards for simply trusting Epic Games
with personally indefinable and financial information. The Plaintiff is an avid
gamer, who, currently, has no desire to partake in video games, due to the
mental anguish of this ordeal caused by Epic Games, Inc.

$239.99 in fraudulent charges (w/ recurring charges still active).

359.00 in fraudulent charges.

399.00 in fraudulent charges.

$239.99 in fraudulent charges.

$279.78 for the cost of Battle Passes since Season 7, in addition to purchases
made in the in-game store for V-Bucks.

$708.64 for computer equipment purchased to meet the minimum requirements
to play Fortnite on a PC.

$250,000.00 for negligent infliction of emotional distress.

Total compensatory damages are $252,226.40.

Punitive Damages

Damages sought are $25 million in punitive damages.

Punitive damages are sought, because all efforts from consumers in the past to

notify Epic Games of this exact problem have been ineffective. Furthermore, the

Page 7 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 14 of 19 PagelD 19

accounts to different email accounts (new, authorized users), and afford the
transferor the reasonable opportunity to remove his/her financial information and
personally identifiable information from the account prior to the account being
transferred. At the bare minimum, accounts being transferred to other email
addresses should have their financial and identifiable information removed, and

that information needs to be re-entered by the new account holder or verified

email address.

Epic Games should exercise the practice of indemnity; whereby
challenged accounts are restored to their previous state prior to opposition of the
account's new user (all account information restored, email association restored,
and any transactions carried out on the account between the time of loss and the

time of discovery, reversed), and a thorough investigation carried out thereafter.

Furthermore, Epic Games ought to be compelled to establish protocols
safeguarding consumer privacy in a manner, wherein if someone is challenging
the activity of another account, that account should be placed in suspension until
a reasonable investigation has been carried out to determine the rightful original,
authorized user of the account via means of verification by all interested parties.

Arbitration between conflicting parties, and suspension of questionable accounts

needs to become a part of Epic Games’ protocols of resolution.

Page 9 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 15 of 19 PageID 20

dispositions of such complaints have been handled in a manner that affects
consumers adversely, and have displayed negligence, malicious and egregious
disregard for consumer safety. Punishment is warranted and is, apparently, the

only way to compel Epic Games to protect consumer privacy.

Epic Games must be held accountable for the negligent handling of both
personally identifying information and personal financial information due to data
breaches, and must not be allowed to continue on this course of consumer
abuse. The security measures are stringent after the fact — which is unacceptable

~ and must be modified to prevent the reoccurrence of compromised accounts.

injunctive Damages

The Plaintiff is seeking an injunction by way of a court order compelling Epic

Games to take effective measures to protect consumer privacy and data.

On Tuesday, April 13th, 2021 via email communications with Boomkin Raz, Wolf
Raven & Star Gazer, agents acting on behalf of Epic Games, Inc. the Plaintiff
was given deceitful and misleading information in clear contradiction of previous

guidelines furnished by the agents of Epic Games, Inc.

This injunction should include, but is not limited to:

The information requested to recover an account, should be the same
information requested to transfer an account. This would ensure the original,
authorized user has been verified and is willingly and knowingly transferring their

Page 8 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 16 of 19 PageID 21

Additionally, Epic Games must assess the integrity of its two-factor
authentication (2FA), as it has proved ineffective in multiple instances.
Furthermore, a new 2FA code should be generated per login attempt; as of
current, the same verification code is sent within a period of attempts before it is
changed to a different code. This allows cyber attackers more time to execute
brute force attempts without worry that the verification code will have changed

during their attempt to access another person's account.

Finally, the account should be locked when multiple attempts to
circumvent Epic Games’ two-factor authentication (2FA) have failed, and the
original, authorized user must be notified and verified to regain access to the
account — no transactions or changes should be honored until Epic Games has

confirmed the changes have been authorized by the original, authorized user.

The Plaintiff initiated in the ordinary course of business with Epic Games,
and is owed the due diligence of having his data — and the data of other
consumers ~ protected while utilizing Epic Games’ online services, and strict
precautions need to be in place to better detect and deter fraudulent activity. Epic
Games, Inc. is a $29 billion-dollar company; and has the resources available to
design, fund, outsource and/or implement a more robust security protocol to

protect Epic Games’ consumers’ private data. Therefore, the instant injunctive

relief is sought.

Page 10 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 17 of 19 PageID 22

Declaratory Damages

- Declaratory damages in the amount of $1 to establish that the standing herein

prevails on the merits.

The Plaintiff hereby demands a jury trial.

Page 11 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 18 of 19 PageID 23

Oath

| HEREBY CERTIFY that, under penaity of perjury, the foregoing is true and correct.

        

 

  

Notary Pubic State of Flor
mS onda
>: g. Nancy P Spencer

? % Né My Commission GG 242626
\, oF Expires O7/2Ge029

Page 12 of 13
Case 6:21-cv-00959-RBD-LRH Document 1-1 Filed 06/02/21 Page 19 of 19 PagelD 24

Certificate of Service

|, Dathan A. Griffin, do hereby certify that copies of this complaint have been furnished
by U.S. Mail (USPS) to Epic Games, Inc. via certified mail.

They were addressed as follows:

 

Epic Games Epic Games, Inc.
c/o Legal Department 620 Crossroads Blvd.
Epic Games, Inc. Cary, NC 27518-0003

620 Crossroads Bivd. Telephone: (919) 854-0070

Cary, NC 27518-0003
Telephone: (919) 854-0070

 

 

 

 

Dated: g Maz So)

f

 

Plaintiff
Name: Dathan A. Griffin, MBA.

Address: 8548 Shady Gien Dr.
Orlando, FL. 32819

 

 

Page 13 of 13
